 Case 19-02556-LT7         Filed 02/14/20     Entered 02/14/20 19:40:25     Doc 17-3     Pg. 1 of 6




 1    George Panagiotou (263172)
 2    2404 Broadway
      San Diego, CA 92102
 3    Office: 858-300-0033
 4    george@olympuslawcorp.com
 5    Law Office of Stephan A. Hoover
 6    Stephan A. Hoover, Esq. (299790)
 7    stephan@hooverlawsd.com
      P.O. Box 723
 8    Carlsbad, CA 92018
 9    Telephone: (619) 500-4525
      Facsimile: (760) 687-0013
10
11    Attorney for Debtor,
      Bistermu Mora Salgado
12
13                       UNITED STATES BANKRUPTCY COURT
14                       SOUTHERN DISTRICT OF CALIFORNIA

15    In re                                            Case No. 19-02556-LT7
              Bistermu Mora Salgado,                   Chapter: 7
16
17                          Debtor.                    Request for Judicial Notice in
       _____________________________
                                                       Support of Debtor’s Motion for
18
      Bistermu Mora Salgado,                           Sanctions for Violations of the
19                                                     Automatic Stay and Discharge
20            Movant,                                  Injunction Against Lendify
      vs.                                              Financial, LLC a/k/a Aura
21                                                     Financial, LLC
22    Lendify Financial, LLC,
23
              Respondent.                              Date: April 2, 2020
24                                                     Time: 10:00 a.m.
25                                                     Dept: 3, Room 129

26                                                     Judge: Hon. Laura S. Taylor
27
28



     REQUEST FOR JUDICIAL NOTICE IN SUPPORT                               Case no. 19-02556-LT7
  Case 19-02556-LT7       Filed 02/14/20      Entered 02/14/20 19:40:25   Doc 17-3    Pg. 2 of 6




 1
 2
 3
 4 TO THE UNITED STATES BANKRUPTCY JUDGE, THE CHAPTER 7
 5 TRUSTEE, AND THE OFFICE OF THE UNITED STATES TRUSTEE:
 6 Debtor Bistermu Mora Salgado (“Debtor”), the Chapter 7 debtor in the above-
 7 captioned bankruptcy case, hereby requests that the Court take judicial notice,
 8 pursuant to Federal Rule of Evidence 201 of the following documents tendered in
 9 support of the Debtor’s Motion for Sanctions for Violations of the Automatic Stay
10 and Discharge Injunction Against Lendify Financial, LLC.
11
                                                                                    PAGE
12
        EXHIBIT                  DESCRIPTION                                       NUMBER
13         A    Docket Report for Case Number 19-02556-LT7                           2-5
14
15
16
17
18                                                        Law Office of Stephan A. Hoover

19
     Date: September 15, 2019                      By: /s/ Stephan A. Hoover
20
                                                      Stephan A. Hoover
21                                                    Attorney for Debtor
22
23
24
25
26
27
28
     REQUEST FOR JUDICIAL NOTICE IN SUPPORT       - 1 -                     Case no. 19-02556-LT7
Case 19-02556-LT7   Filed 02/14/20   Entered 02/14/20 19:40:25   Doc 17-3   Pg. 3 of 6




                                 Exhibit A
California Southern Bankruptcy Court ( LIVE )                     https://ecf.casb.uscourts.gov/cgi-bin/DktRpt.pl?643072604865784-L_1_0-1
               Case 19-02556-LT7            Filed 02/14/20   Entered 02/14/20 19:40:25        Doc 17-3          Pg. 4 of 6

                                                                                                                        Closed


                                                   U.S. Bankruptcy Court
                                          Southern District of California (San Diego)
                                            Bankruptcy Petition #: 19-02556-LT7
                                                                                                  Date filed:   04/30/2019
         Assigned to: Chief Judge Laura S. Taylor                                           Date terminated:    08/12/2019
         Chapter 7                                                                       Debtor discharged:     08/06/2019
                                                                                    Joint debtor discharged:    08/06/2019
         Voluntary
                                                                                                341 meeting:    06/04/2019
         No asset                                                       Deadline for objecting to discharge:    08/05/2019
                                                                        Deadline for financial mgmt. course:    08/05/2019

         Debtor disposition: Standard Discharge
         Joint debtor disposition: Standard Discharge

         Debtor                                                           represented by George Panagiotou
         Bistermu Mora Salgado                                                           George Panagiotou
         2408 Fairmount Ave.                                                             2404 Broadway
         Apt. G                                                                          San Diego, CA 92102
         San Diego, CA 92105                                                             858-300-0033
         SAN DIEGO-CA                                                                    Email: gpanagio1@gmail.com
         SSN / ITIN: xxx-xx-6963

         Joint Debtor                                                     represented by George Panagiotou
         Maria Lucila Rangel-Acosta                                                      (See above for address)
         2408 Fairmount Ave.
         Apt. G
         San Diego, CA 92105
         SAN DIEGO-CA
         SSN / ITIN: xxx-xx-6421
         aka Lucia Mora-Rangel

         Trustee
         James L. Kennedy
         James L. Kennedy, Trustee
         P.O. Box 28459
         San Diego, CA 92198-0459
         858-243-8649

         United States Trustee
         United States Trustee
         Office of the U.S. Trustee
         880 Front Street
         Suite 3230
         San Diego, CA 92101
         619-557-5013




1 of 3                                                                                                                 1/30/2020, 2:40 PM
California Southern Bankruptcy Court ( LIVE )                          https://ecf.casb.uscourts.gov/cgi-bin/DktRpt.pl?643072604865784-L_1_0-1
               Case 19-02556-LT7            Filed 02/14/20     Entered 02/14/20 19:40:25             Doc 17-3       Pg. 5 of 6


            Filing Date                    #                                              Docket Text

                                          1                 Chapter 7 Voluntary Petition for Individuals, Schedules A-J & Statement
                                          (56 pgs)          of Financial Affairs Fee Amount $ 335.00 filed by George Panagiotou of
                                                            George Panagiotou on behalf of Bistermu Mora Salgado, Maria Lucila
                                                            Rangel-Acosta. Declaration re: ECF due by 5/14/2019, (Panagiotou,
          04/30/2019                                        George) (Entered: 04/30/2019)

                                          2                 Receipt of Statement About Your Social Security Number COURT
                                                            NOTE: The PDF document is a secured image. filed by George
                                                            Panagiotou on behalf of Bistermu Mora Salgado, Maria Lucila Rangel-
          04/30/2019                                        Acosta. (Panagiotou, George) (Entered: 04/30/2019)

                                          3                 Notice of Chapter 7 Bankruptcy Case, Meeting of Creditors & Notice of
                                          (4 pgs; 2 docs)   Appointment of Interim Trustee Kennedy, James L. with 341(a) meeting
                                                            to be held on 6/4/2019 at 10:00 AM at Edward J. Schwartz, Federal
                                                            Office Bldg., Office of the U.S. Trustee, First Floor, Room 1234 (A),
                                                            880 Front Street, San Diego, CA 92101,. Financial Management
                                                            Course Due Date: 8/5/2019. Objections for Discharge due by 8/5/2019.
          04/30/2019                                        (Panagiotou, George) (Entered: 04/30/2019)

                                          4                 Certificate of Credit Counseling for Debtor, Certificate of Credit
                                          (2 pgs)           Counseling for Joint Debtor filed by George Panagiotou on behalf of
                                                            Maria Lucila Rangel-Acosta, Bistermu Mora Salgado. (Panagiotou,
          04/30/2019                                        George) (Entered: 04/30/2019)

                                          5                 Declaration Re: Electronic Filing filed by George Panagiotou on behalf
                                          (1 pg)            of Maria Lucila Rangel-Acosta, Bistermu Mora Salgado. (related
                                                            documents 1 Chapter 7 Voluntary Petition) (Panagiotou, George)
          04/30/2019                                        (Entered: 04/30/2019)

                                          7                 BNC Court Certificate of Notice re Bankruptcy Case and Meeting of
                                          (4 pgs)           Creditors. (related documents 3 Notice of Chapter 7 Bankruptcy Case &
                                                            Meeting of Creditors) Notice Date 05/03/2019. (Admin.) (Entered:
          05/01/2019                                        05/03/2019)

                                          6                 Receipt of Chapter 7 Voluntary Petition( 19-02556-7) [misc,1027u] (
                                                            335.00) Filing Fee. Fee Amount 335.00 Receipt number AXXXXXXXX (re:
          05/03/2019                                        Doc# 1); (U.S. Treasury) (Entered: 05/03/2019)

                                          8                 Request for Special Notice filed by Capital One Auto Finance, a division
                                          (1 pg)            of Capital One, N.A., c/o AIS Portfolio Services, LP (Nalkara, Rejoy)
          05/09/2019                                        (Entered: 05/09/2019)

                                          9                 Chapter 7 Trustee's Report of No Distribution: I, James L. Kennedy,
                                                            having been appointed trustee of the estate of the above-named
                                                            debtor(s), report that I have neither received any property nor paid any
                                                            money on account of this estate; that I have made a diligent inquiry into
                                                            the financial affairs of the debtor(s) and the location of the property
                                                            belonging to the estate; and that there is no property available for
                                                            distribution from the estate over and above that exempted by law.
                                                            Pursuant to Fed R Bank P 5009, I hereby certify that the estate of the
                                                            above-named debtor(s) has been fully administered. I request that I be
          06/04/2019



2 of 3                                                                                                                       1/30/2020, 2:40 PM
California Southern Bankruptcy Court ( LIVE )                          https://ecf.casb.uscourts.gov/cgi-bin/DktRpt.pl?643072604865784-L_1_0-1
               Case 19-02556-LT7            Filed 02/14/20      Entered 02/14/20 19:40:25             Doc 17-3        Pg. 6 of 6


                                                            discharged from any further duties as trustee. Debtor appeared. Joint
                                                            debtor appeared.. Key information about this case as reported in
                                                            schedules filed by the debtor(s) or otherwise found in the case record:
                                                            This case was pending for 1 months. Assets Abandoned (without
                                                            deducting any secured claims): $ 17360.00, Assets Exempt: $ 5569.45,
                                                            Claims Scheduled: $ 44797.22, Claims Asserted: Not Applicable,
                                                            Claims scheduled to be discharged without payment (without deducting
                                                            the value of collateral or debts excepted from discharge): $ 44797.22.
                                                            (Kennedy, James) (Entered: 06/04/2019)

                                          10                Notice of Requirement to file Financial Management Course Certificate.
          06/15/2019                      (2 pgs; 2 docs)   (Admin) (Entered: 06/15/2019)

                                          11                BNC Court Certificate of Notice re Notice of Requirement to File a
                                          (2 pgs)           Statement of Completion of Course in Personal Financial Management
                                                            (related documents 10 Notice of Requirement to file Certification of
                                                            Financial Management Course) Notice Date 06/19/2019. (Admin.)
          06/17/2019                                        (Entered: 06/19/2019)

                                          12                Financial Management Certificate of Education for Debtor filed by
                                          (1 pg)            provider. (related documents 3 Notice of Chapter 7 Bankruptcy Case &
          06/24/2019                                        Meeting of Creditors) (Geving, Allison) (Entered: 06/24/2019)

                                          13                Financial Management Certificate of Education for Joint Debtor filed
          06/24/2019                      (1 pg)            by provider. (Geving, Allison) (Entered: 06/24/2019)

                                          14                Order Discharging Debtor(s) in a Chapter 7 case. (Admin.) (Entered:
          08/06/2019                      (3 pgs; 2 docs)   08/06/2019)

                                          15                BNC Court Certificate of Notice re Discharge of Debtor. Notice Date
          08/07/2019                      (3 pgs)           08/09/2019. (Admin.) (Entered: 08/09/2019)

                                          16                Order Approving Trustee's Report of No Distribution and Closing Case.
                                                            It appearing to the Court that the Trustee in the above-entitled case has
                                                            filed a Report of No Distribution and that the said Trustee has performed
                                                            all other duties required of the Trustee in the administration of said case;
                                                            now, therefore, IT IS ORDERED that said report be and it hereby is
                                                            approved and the case is closed; and the Trustee is discharged from and
                                                            relieved of his trust. Barry K. Lander, Clerk (Admin.) (Entered:
          08/12/2019                                        08/12/2019)




3 of 3                                                                                                                         1/30/2020, 2:40 PM
